Name: 70/503/EEC: commission decision of 5 November 1970 amending the decision of 3 June 1970 authorizing the Italian republic to approve, for marketing purposes, seed of pseudotsuga menziesii ( mirb. ) franco, satisfying less stringent requirements (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1970-11-17

 Avis juridique important|31970D050370/503/CEE: DÃ ©cision de la Commission, du 5 novembre 1970, modifiant la dÃ ©cision, du 3 juin 1970, autorisant la RÃ ©publique italienne Ã admettre, Ã la commercialisation, des semences de pseudotsuga menziesli (mirb.) franco, soumises Ã des exigences rÃ ©duites (Le texte en langue italienne est le seul faisant foi.) Journal officiel n ° L 249 du 17/11/1970 p. 0030 - 0030++++ ( 1 ) JO N 125 DU 11 . 7 . 1966 , P . 2326/66 . ( 2 ) JO N L 48 DU 26 . 2 . 1969 , P . 12 . ( 3 ) JO N L 138 DU 25 . 6 . 1970 , P . 19 . DECISION DE LA COMMISSION DU 5 NOVEMBRE 1970 MODIFIANT LA DECISION , DU 3 JUIN 1970 , AUTORISANT LA REPUBLIQUE ITALIENNE A ADMETTRE , A LA COMMERCIALISATION , DES SEMENCES DE PSEUDOTSUGA MENZIESII ( MIRB . ) FRANCO , SOUMISES A DES EXIGENCES REDUITES ( LE TEXTE EN LANGUE ITALIENNE EST LE SEUL FAISANT FOI ) ( 70/503/CEE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LA DIRECTIVE DU CONSEIL , DU 14 JUIN 1966 , CONCERNANT LA COMMERCIALISATION DES MATERIELS FORESTIERS DE REPRODUCTION ( 1 ) , MODIFIEE PAR LA DIRECTIVE DU 18 FEVRIER 1969 ( 2 ) , ET NOTAMMENT SON ARTICLE 15 PARAGRAPHE 1 , VU LA DEMANDE PRESENTEE PAR LA REPUBLIQUE ITALIENNE , CONSIDERANT QUE LA DECISION DE LA COMMISSION DU 3 JUIN 1970 ( 3 ) AUTORISE LA REPUBLIQUE ITALIENNE A ADMETTRE A LA COMMERCIALISATION , SUR SON TERRITOIRE , DES SEMENCES DE PSEUDOTSUGA MENZIESII SOUMISES A DES EXIGENCES REDUITES AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1970 AU 30 JUIN 1971 DANS L'ETAT D'OREGON , DE WASHINGTON ET DE CALIFORNIE ( ETATS-UNIS D'AMERIQUE ) AINSI QUE LES PLANTS QUI EN SONT ISSUS ; CONSIDERANT TOUTEFOIS QUE LA RECOLTE AINSI ENVISAGEE N'EST PAS SATISFAISANTE ET QUE , DE CE FAIT , L'APPROVISIONNEMENT DE LA REPUBLIQUE ITALIENNE N'EST ASSURE QUE S'IL PEUT ETRE FAIT APPEL , EN PLUS , A DES SEMENCES DE RECOLTES ANTERIEURES ; CONSIDERANT QUE LES MESURES PREVUES A LA PRESENTE DECISION SONT CONFORMES A L'AVIS DU COMITE PERMANENT DES SEMENCES ET PLANTS AGRICOLES , HORTICOLES ET FORESTIERS , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LA DECISION DE LA COMMISSION , DU 3 JUIN 1970 , AUTORISANT LA REPUBLIQUE ITALIENNE A ADMETTRE A LA COMMERCIALISATION DES SEMENCES DE PSEUDOTSUGA MENZIESII , SOUMISES A DES EXIGENCES REDUITES EST MODIFIEE COMME SUIT : A L'ARTICLE 1ER PARAGRAPHE 1 , LE MEMBRE DE PHRASE " AYANT ETE RECOLTEES DURANT LA PERIODE DU 1ER JUILLET 1970 AU 30 JUIN 1971 " EST REMPLACE PAR LE TEXTE SUIVANT : " AYANT ETE RECOLTEES AVANT LE 30 JUIN 1971 " . ARTICLE 2 LA REPUBLIQUE ITALIENNE EST DESTINATAIRE DE LA PRESENTE DECISION . FAIT A BRUXELLES , LE 5 NOVEMBRE 1970 . PAR LA COMMISSION LE PRESIDENT FRANCO M . MALFATTI